DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 12/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9724518 and US 10518094 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 6/27/22 with regards to the 112(a) and prior art rejections have been fully considered but they are not persuasive. 
With regards to the 112b the rejections are withdrawn due to the amendments.
With regards to the 112(a) discussion every portion cited by Applicants (see REM 12/20/21 Pgs. 10 and 11; with citations to [0062]-[0063] in the footnotes) recite the functional result without reciting how it is achieved/determined. Likewise, the amended claim recites creating a function however the spec does not provide support for how the function is determined it merely recites a blackbox function that is not clearly described or defined sufficiently to fulfill the 112(a) written description requirement. Applicants point to [0062]-[0063] as providing the specifics however in considering these Examiner notes that while the LR set point itself has disclosure, how the LR set point is used to “determine” the function is not sufficiently disclosed for example in [0051] as applicants previously recited the portion about how the function is found is “For example, memory 210 may store set points and slope relationships used in determining the SIR based on the signal from activity sensor 212 received by control module 206.” Which is merely reciting that there may be relationships stored but doesn’t recite what the function or those relationships are. In [0062] the recitation that “SIR function determined by the pacemaker” is merely stating it is determined by a pacemaker not how its determined. Likewise [0063] recites “the SIR may be determined according to an established profile between the SIR and the activity count.” which just says there may be some “established profile” without reciting any details of what the established profile actually is. Also [0063] states “For example, an activities of daily living (ADL) lower set point 312 and ADL upper set point 318 may be established as the lower and upper boundaries of an activity count range that is expected to encompass the patient's activity level during normal daily activities and moderate activity, such as moving about the house, driving a car, light chores, etc. . . . Each of the lower ADL set point 312, upper ADL set point 318 and maximum upper rate set point 322 may be tailored to a patient's particular needs based on activity count history.” Which recites that data for determining these points can be gathered but does not disclose how these specific points are actually determined merely that they are determined somehow (as mentioned 308 is not the issue).  Examiner notes that the majority of the discussion provided about [0063] is explaining taking a current value for the x-axis and finding its position on the y axis, the issue isn’t determining were the activity is on the function it is how the function is “determined” to show that applicants had it at the time. For those reasons the arguments are not persuasive.
With regards to the 103 discussion, Applicants arguments are not persuasive. Applicants argument(s) are directed to the Oort reference and revolve around “ACT_TH” and threshold against which an activity count per unit time is compared. To the extent Applicant is arguing that the “ACT_Th” is what Examiner is interpreting as the set point, the “ACT_Th” is not what Examiner is interpreting as reading on the set point value, thus this isn’t persuasive. More particularly Applicants are arguing that the 10 activity count per unit time is static and by extension of the bins being static arguing that the percentage and adjustments based on the bins do not fulfill claim elements. To support this Applicants argue that the sensitivity of what counts as an activity count is what is adjusted, ie “ACT_TH". This is not persuasive. While the threshold number may still be 10 activity counts per unit time before and after the adjustment that does not mean the threshold has not changed because what “motion” counts as an activity count has changed thus what counts as 10 activity counts per unit time after the adjustment is not the same 10 activity counts per unit time it was prior to the adjustment. With regards to the arguments that extent from the static argument, i.e. the percentages discussion. In order to determine the adjustment, the reference discloses gathering a plurality of activity counts per unit time and determining what percentage of the collection of activity counts per unit time fall below/above a activity count per unit time threshold. Once that percentage of the total of total is determined (“determined percentage”) it is compared against threshold percentages. Then based on the comparison of the determined percentage to the against the threshold percentages determine appropriate adjustments (see the rejection for citations). Examiner notes that additional discussion of this process, activity counts and the percentages, can be found in the Response to arguments of the previous rejections.
The remaining arguments rely on those discussed above and are not persuasive for the same reasons.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21, 23-33, 35-38 and 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to recite “determine a stimulation rate function based on the adjusted set point motion value”, however there is insufficient description of this element. Turning to the specification the function/slope is discussed in three places non-disclose how the change is performed; [0051] recites “For example, memory 210 may store set points and slope relationships used in determining the SIR based on the signal from activity sensor 212 received by control module 206.” and [0068] “Adjustments to the LR set point 308 may cause the slope 310 between the LR 306 and the ADL rate 314 to change.”
Per MPEP 2161.01, it is a computer implemented system that doesn't disclose the algorithm. Specifically, "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 23-33 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oort (Geeske van Oort et al., US 5720769) hereinafter Oort in view of Yerich (Charles Yerich et al., US 5562711) hereinafter Yer.
 Regarding claim 21, an interpretation of Oort discloses a medical device comprising: 
a motion sensor configured to generate a motion signal indicative of a motion of the medical device (abstract, Col 4:8-43, Claim 1 see also Col 1:47-50 Fig. 1, 29; Examiner notes that sensing of motion/activity and the use of that for “activity-responsive cardiac pacing” is well known as evidenced by Yer Col 12:9-18 reciting “The concept of deriving, from a piezoelectric element, activity "counts” representative of the level of a patient's physical activity, is well known and understood in the prior art, as exemplified by the above-noted Anderson 813 and Sivula 388 patents, and will thus not be described herein in additional detail. It is believed that those of ordinary skill in the art will be familiar with utilization of a piezoelectric sensor to perform activity sensing in an activity-responsive cardiac pacing and will be readily able to implement such a capability in a manner suitable for the purposes of practicing the present invention.”); 
stimulation generation circuitry configured to deliver electrical stimulation to a patient (Col 3:50 – Col 4:7, claim 1 and Fig. 1); and 
processing circuitry (Col 3:50 – Col 4:7, which in part states “The timing and characteristics of the delivered ventricular and/or atrial pace pulses are controlled by control block 20, which suitably includes a microprocessor in a well-known fashion. The microprocessor interconnects with memory 21.”) configured to: 
determine, based on the motion signal within a set of first time windows, a set of first motion values (Col 1:23-43, Col 2:5-46, Col 4:44 - Col 5:9  and Col 1:47-50, Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18), wherein each first motion value of the set of first motion values represents an amount of motion of the medical device during a first time window of the set of first time windows corresponding to the respective first motion value (Col 1:23-43, Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18), and wherein each first motion value of the set of first motion values is based on the motion signal within a respective first time window of the set of first time (Col 1:23-43, Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18);
determine a percentage of the set of first motion values that are greater than a set point motion value (Col 2:5-46, Col 5:29 - 6:4 see also Col 4:44 - Col 5:9, 6:5-42, Col 6:43-Col 7:10, Fig. 4-5) wherein the set point motion value comprises a threshold amount of motion of the medical device during a duration of time, wherein the duration of time corresponds to a duration of each first time window of the set of first time windows (Col 2:5-46, 6:5-42 see also Col 4:44 - Col 5:9, Col 5:29 - 6:4, Col 6:43-Col 7:10, Fig. 4-5);
determine whether the percentage of the set of first motion values that are greater than the set point motion value is outside of a target range of percentages of motion values (Col 2:5-46, Col 5:29 – Col 6:4, Fig. 5 see also Col 4:44 - Col 5:9, Col 6:43-Col 7:10 and Fig. 2 and 3), wherein the target range of percentages extends from a lower-bound percentage of motion values to an upper-bound percentage of motion values (Col 2:5-46, Col 5:29 – Col 6:4, Fig. 5 see also Col 4:44 - Col 5:9, Col 6:43-Col 7:10 and Fig. 2 and 3; the “range” could be interpreted as the percentages and the target being point at which no change is needed);
adjust the set point motion value based on the percentage of the set of motion values being outside of the range of percentages (Col 2:5-46, Col 4:44 - Col 5:9 and Col 5:29 - Col 6:4, see also Figs. 2-3, 5 and Col 7:35-64; Adjusting the threshold adjusts what percentage of activity count/“motion values” will fall within the defined portion); 
determine, based on the motion signal within a set of second time windows (Col 1:11-44, Col 2:53-57, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11), one or more second motion values representing the present motion status of the patient, wherein each second motion value of the one or more second motion values is based on the motion signal within a respective second time window of the set of second time windows (Col 1:11-44, Col 2:53-57, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11), and wherein the present motion status corresponds to a motion of the medical device during a period of time after the set of first motion vales (Col 1:11-44, Col 2:53-57, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11; The majority of the Oort reference is about making adjustments, however once the adjustments are set the system as discussed in the background section the RR pacers use a activity sensor for rate responsive pacing based on then present/current readings/values.); 
rate responsive pacing and a correlation algorithm for correlating an activity level to a pacing rate (Col 1:11-22 including “Thus, when the patient is active and the body calls for increased blood flow, the rate responsive (RR) pace maker increases pacing rate, resulting in increased cardiac output.”, Col 2:53-57, Col 5:2-6, Col 8:1-5 including “accurate correlation between real patient activity and pacing rate” and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11, ; The reference recites rate responsive pacing, an analog signal to determine activity counts during a time period which then determines a pacing rate using the correlation algorithm. The correlation algorithm is being interpreted as the SIR function). 

An interpretation of Oort may not explicitly disclose determine a stimulation rate function based on the adjusted set point motion value, wherein the stimulation rate function comprises a function for selecting a stimulation rate based on a present motion status of the patient; select a stimulation rate based on the present motion status and a stimulation rate function determined based on the set point motion value; and cause the stimulation generation circuitry to deliver a set of stimulation pulses at the selected stimulation rate.
However, in the same field of endeavor (medical devices), Oort and Yer teach determine a stimulation rate function based on the adjusted set point motion value (Oort Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Figs. 2-3, 5 and Col 7:35-64; Adjusting the threshold adjusts what percentage of activity count/“motion values” will fall within the defined portion; Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18; Thus the portions of Oort recite adjusting periods for adjusting the reading of activity counts to ensure the proper classification of activity counts occurring when the user is at rest versus active. Yer recites a function which determines pacing based on the amount of activity above that point and “periodically” updating the rate response function. Thus combining the two disclosures would render obvious adjusting the function, and “creating” a function/adjusting the function based on the adjustment recited in Oort), wherein the stimulation rate function comprises a function for selecting a stimulation rate based on a present motion status of the patient (Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18); 
determine, based on the motion signal within a set of second time windows, one or more second motion values representing the present motion status of the patient, wherein each motion value of the set of second motion values is based on the motion signal within a respective time window of the set of first second windows, and (Yer Col 11:30 – Col 12:19 and Claim 1 see also Col 12:21-43, Col 4:37-62, Col 12:9-19) wherein the present motion status corresponds to a motion of the medical device during a period of time after the first set of motion values (Yer Col 11:48–Col 12:7, Col 12:21-43 and Claim 1 see also Col 4:37-62, Col 12:9-19, Col 18:63-67, Col 19:41-45 and Col 25:64-Col 26:18); 
select the stimulation rate based on the present motion status and the stimulation rate function (Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18); and 
cause the stimulation generation circuitry to deliver a set of stimulation pulses at the selected stimulation rate (Yer Col 7:54-65, Col 8:11-29, Claims 1 and 14; Examiner notes that delivering rate responsive stimulation is generally known as evidenced by Yer Col 1:19-22 “For state-of-the-art pacemakers, the rate at which stimulation signals are delivered may be variable, and such variation may occur automatically in response to detected changes in a patient's level of physical activity.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oort to include the elements of Yer in order to provide cardiac pacing which is more responsive to the patient (Col 1:63-66 and Col 4:19-30). Furthermore the combination of elements from Oort with those of Yer is merely combining prior art elements according to known methods to yield predictable results, e.g. cardiac pacing which is responsive to a patient’s activity thereby providing more effective cardiac pacing. 

Regarding claim 23, an interpretation of Oort discloses wherein a subset of first motion values comprises each first motion value of the set of first motion values that is greater than the set point motion value (Col 2:5-46, Col 4:44 - Col 5:9  and Col 6:43-Col 7:10 see also Col 5:29 - 6:5-42, Fig. 2 and 3), and wherein the processing circuitry is further configured to: determine whether the subset of first motion values includes a percentage of the set of first motion values that is greater than the upper-bound percentage of motion values (Col 2:5-46, Col 4:44 - Col 5:9  and Col 6:43-Col 7:10 see also Col 5:29 - 6:5-42, Fig. 2 and 3); and determine whether the subset of first motion values includes a percentage of the set of first motion values that is less than the lower-bound percentage of motion values (Col 2:5-46, Col 5:29 - 6:5-42 and Fig. 5 see also Col 4:44 - Col 5:9, Col 6:43-Col 7:10 and Fig. 2 and 3).
 
Regarding claim 24, an interpretation of Oort further discloses wherein to adjust the set point motion value, the processing circuitry is configured to: increase the set point motion value based on determining that the subset of first motion values includes the percentage of the set of first motion values that is greater than upper-bound percentage of motion values (Col 2:5-46, Col 4:44 - Col 5:9 and Col 6:43-Col 7:10 see also Col 5:29 - 6:5-42, Fig. 2 and 3).

 Regarding claim 25, an interpretation of Oort further discloses wherein to adjust the set point motion value, the processing circuitry is configured to: decrease the set point motion value based on determining that the subset of first motion values includes the percentage of the set of first motion values that is less than the lower-bound percentage of motion values (Col 2:5-46, Col 4:44 - Col 5:9 and Col 6:43-Col 7:10 see also Col 5:29-6:42, Fig. 2 and 3).

 Regarding claim 26, an interpretation of Oort further discloses wherein to increase the set point motion value, the processing circuitry is configured to: increase the set point motion value such that a percentage of first motion values of the set of first motion values that are greater than the increased set point motion value is equal to a predetermined percentage of the set of first motion values (Col 6:43-Col 7:10 see also Col 2:5-46, Col 4:44 - Col 5:9, Col 5:29 - Col 6:4, Col 6:5-42, Fig. 2-5).

Regarding claim 27, an interpretation of Oort further discloses, wherein to decrease the set point motion value, the processing circuitry is configured to decrease the set point motion value such that a percentage of first motion values of the set of first motion values that are less than the decreased set point motion value is equal to a predetermined percentage of the set of first motion values (Col 6:43-Col 7:10  see also Col 2:5-46, Col 4:44 - Col 5:9, Col 5:29 - Col 6:4, Col 6:5-42, Fig. 2-5).

 Regarding claim 28, an interpretation of Oort further discloses wherein to determine the set of first motion values, the processing circuitry is configured to: select the set of first time windows (Col 1:23-44, Col 2:5-46 and Col 6:5-43; Examiner also notes that applicant admits this is generally known see the current applications Pg Pub [0054] stating “Methods for obtaining an activity count over an n-second interval and for adjusting the activity sensor signal threshold used for obtaining the activity count are generally disclosed in commonly-assigned U.S. Pat. No. 5,720,769”. Furthermore Yer also discloses this element), wherein each first time window of the set of first time windows corresponds to a respective first motion value of the set of first motion values (Col 1:23-44, Col 2:5-46 and Col 6:5-43); and determine an integral value of the motion signal corresponding to each first time window of the set of first time windows (Col 1:23-44, Col 2:5-46 and Col 6:5-43), wherein the integral value represents the first motion value corresponding to the respective first time window (Col 1:23-44, Col 2:5-46 and Col 6:5-43).

Regarding claim 29, an interpretation of Oort further discloses wherein a duration of any one first time window of the set of first time windows is equal to a duration of each other first time window of the set of first time windows (Col 1:23-44, Col 2:5-46 and Col 6:5-43; examiner notes the recited portions of Yer from claim 21 also disclose this).

 Regarding claim 30, an interpretation of Oort discloses using first time windows of a determined size  (Col 1:23-44, Col 2:5-46 and Col 6:5-43). An interpretation of Oort may not explicitly disclose wherein a duration of each first time window of the set of time windows is two seconds.
However, in the same field of endeavor (medical devices), Yer teaches wherein a duration of each first time window of the set of time windows is two seconds (“A sum of ACTIVITY COUNT values, maintained in an activity register 64 in sensor circuit 21, is computed over a predetermined period of time, e.g., over two second intervals” Col 11:48-Col 12:18, “In the presently preferred embodiment, the Sensor Rate value is updated every two seconds, based upon input(s) from the enabled sensor(s), i.e., the two-second accumulated values in MV REG 49 (MV COUNT values) and/or the two-second accumulated ACTIVITY COUNT values from activity register 64.” Col 12:33-44).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oort to include a time window of two seconds, Oort discloses ACT to be number of counts per unit of time the unit of time is arbitrary and as shown in Yer can be set to two-second intervals for use in determining activity counts for rate response pacing (Col 11:48-Col 12:18). Additionally, as discussed in Yer (Col 12:8-18) the process of deriving activity counts is well known and understood. 

 Regarding claim 31, an interpretation of Oort further discloses wherein the motion signal includes a plurality of motion samples, and wherein to determine the integral value corresponding to each first time window of the set of first time windows, the processing circuitry is configured to: identify a sequence of motion samples corresponding to each first time window of the set of first time windows (Col 1:23-Col 2:5-46 and Col 6:5-43; As evidenced by Yer this is well known and understood Yer Col 11:48-Col 12:18); and calculate a sum of the sequence of motion samples corresponding to each first time window of the set of first time windows (Col 1:23-Col 2:5-46 and Col 6:5-43; As evidenced by Yer this is well known and understood Yer Col 11:48-Col 12:18).

 Regarding claim 32, an interpretation of Oort further discloses wherein the set point motion value is the set point motion value prior to the adjustment (Col 2:5-46, Col 4:44 - Col 5:9, Col 5:29 - Col 6:4 and Col 6:43-Col 7:10  see also Col 6:5-42, Fig. 2-5).

Regarding claim 33, an interpretation of Oort discloses a method comprising: 
generating, by a motion sensor, a motion signal indicative of a motion of the medical device (abstract, Col 4:8-43, Claim 1 see also Fig. 1, 29; Examiner notes that sensing of motion/activity and the use of that for “activity-responsive cardiac pacing” is well known as evidenced by Yer Col 12:9-18 reciting “The concept of deriving, from a piezoelectric element, activity "counts” representative of the level of a patient's physical activity, is well known and understood in the prior art, as exemplified by the above-noted Anderson 813 and Sivula 388 patents, and will thus not be described herein in additional detail. It is believed that those of ordinary skill in the art will be familiar with utilization of a piezoelectric sensor to perform activity sensing in an activity-responsive cardiac pacing and will be readily able to implement such a capability in a manner suitable for the purposes of practicing the present invention.”); 
determining, by processing circuitry (Col 3:50 – Col 4:7, which in part states “The timing and characteristics of the delivered ventricular and/or atrial pace pulses are controlled by control block 20, which suitably includes a microprocessor in a well-known fashion. The microprocessor interconnects with memory 21.”) based on the motion signal within a set of first time windows, a set of first motion values (Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18), wherein each first motion value of the set of first motion values represents an amount of motion of the medical device during a first time window of the set of first time windows corresponding to the respective first motion value (Col 1:23-43, Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18) and wherein each first motion value of the set of first motion values is based on the motion signal within a respective first time window of the set of first time windows (Col 1:23-43, Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18);
determining a percentage of the set of first motion values that are greater than a set point motion value (Col 2:5-46, Col 5:29 - 6:4 see also Col 4:44 - Col 5:9, 6:5-42, Col 6:43-Col 7:10, Fig. 4-5) wherein the set point motion value comprises a threshold amount of motion of the medical device during a duration of time, wherein the duration of time corresponds to a duration of each first time window of the set of first time windows (Col 2:5-46, 6:5-42 see also Col 4:44 - Col 5:9, Col 5:29 - 6:4, Col 6:43-Col 7:10, Fig. 4; 
determining whether the percentage of the set of first motion values that are greater than the set point motion value is outside of a target range of percentages of motion values (Col 2:5-46, Col 5:29 – Col 6:4, Fig. 5 see also Col 4:44 - Col 5:9, Col 6:43-Col 7:10 and Fig. 2 and 3), wherein the target range of percentages extends from a lower-bound percentage of motion values to an upper-bound percentage of motion values (Col 2:5-46, Col 5:29 – Col 6:4, Fig. 5 see also Col 4:44 - Col 5:9, Col 6:43-Col 7:10 and Fig. 2 and 3; the “range” could be interpreted as the percentages and the target being point at which no change is needed);
adjusting, by the processing circuitry, the set point motion value based on the percentage of the set of first motion values being outside of the range of percentages (Col 2:5-46, Col 4:44 - Col 5:9, Col 5:29 - Col 6:4, see also Col 6:43-Col 7:11, Col 7:35-64, Figs. 2-3); 
determining, by the processing circuitry based on the motion signal within a set of second time windows (Col 1:11-44, Col 2:53-57, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11), one or more second motion values representing a present motion status of the patient, wherein each second motion value of the one or more second motion values is based on the motion signal within a respective second time window of the set of second time windows (Col 1:11-44, Col 2:53-57, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11), and wherein the present motion status corresponds to a motion of the medical device during a period of time after the set of motion values (Col 1:11-44, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11; The majority of the Oort reference is about making adjustments, however once the adjustments are set the system as discussed in the background section the RR pacers use a activity sensor for rate responsive pacing based on then present values.); 
rate responsive pacing and a correlation algorithm for correlating an activity level to a pacing rate (Col 1:11-22 including “Thus, when the patient is active and the body calls for increased blood flow, the rate responsive (RR) pace maker increases pacing rate, resulting in increased cardiac output.”, Col 2:53-57, Col 5:2-6, Col 8:1-5 including “accurate correlation between real patient activity and pacing rate” and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11, ; The reference recites rate responsive pacing, an analog signal to determine activity counts during a time period which then determines a pacing rate using the correlation algorithm. The correlation algorithm is being interpreted as the SIR function). 
causing, by the processing circuitry, stimulation generation circuitry to deliver a set of stimulation pulses to a patient (Col 3:50 – Col 4:7, claim 1 and Fig. 1).

An interpretation of Oort may not explicitly disclose determining, by the processing circuitry, a stimulation rate function based on the adjusted set point motion value; selecting, by the processing circuitry, a stimulation rate based on the present motion status and a stimulation rate function determined based on the set point motion value; and causing, by the processing circuitry, stimulation generation circuitry to deliver a set of stimulation pulses at the selected stimulation rate to a patient.
However, in the same field of endeavor (medical devices), Oort and Yer teach determining, by the processing circuitry, a stimulation rate function based on the adjusted set point motion value (Oort Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Figs. 2-3, 5 and Col 7:35-64; Adjusting the threshold adjusts what percentage of activity count/“motion values” will fall within the defined portion; Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18; Thus the portions of Oort recite adjusting periods for adjusting the reading of activity counts to ensure the proper classification of activity counts occurring when the user is at rest versus active. Yer recites a function which determines pacing based on the amount of activity above that point and “periodically” updating the rate response function. Thus combining the two disclosures would render obvious adjusting the function, and “creating” a function/adjusting the function based on the adjustment recited in Oort), wherein the stimulation rate function comprises a function for selecting a stimulation rate based on a present motion status of the patient (Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18); 
determining, by the processing circuitry based on the motion signal within a set of second time windows, one or more second motion values representing the present motion status of the patient, wherein each motion value of the set of second motion values is based on the motion signal within a respective time window of the set of first second windows (Yer Col 11:48 – Col 12:7, Col 12:21-43 and Claim 1 see also Col 4:37-62, Col 12:9-19), and wherein the present motion status corresponds to a motion of the medical device during a period of time after the first set of motion values (Yer Col 11:48–Col 12:7, Col 12:21-43 and Claim 1 see also Col 4:37-62, Col 12:9-19, Col 18:63-67, Col 19:41-45 and Col 25:64-Col 26:18); 
selecting, by the processing circuitry, the stimulation rate based on the present motion and the stimulation rate function (Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18); and causing, by the processing circuitry, stimulation generation circuitry to deliver a set of stimulation pulses at the selected stimulation rate to a patient (Yer Col 7:54-65, Col 8:11-29, Claims 1 and 14; Examiner notes that delivering rate responsive stimulation is generally known as evidenced by Yer Col 1:19-22 “For state-of-the-art pacemakers, the rate at which stimulation signals are delivered may be variable, and such variation may occur automatically in response to detected changes in a patient's level of physical activity.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oort to include the elements of Yer in order to provide cardiac pacing which is more responsive to the patient (Col 1:63-66 and Col 4:19-30). Furthermore the combination of elements from Oort with those of Yer is merely combining prior art elements according to known methods to yield predictable results, e.g. cardiac pacing which is responsive to a patient’s activity thereby providing more effective cardiac pacing. 

 Regarding claim 35, an interpretation of Oort further discloses wherein a subset of first motion values comprises each first motion value of the set of first motion values that is greater than the set point motion value (Col 2:5-46, Col 4:44 - Col 5:9  and Col 6:43-Col 7:10 see also Col 5:29 - 6:5-42, Fig. 2 and 3), and wherein method further comprises: determining whether the subset of first motion values includes a percentage of the set of first motion values that is greater than the upper-bound percentage of motion values (Col 2:5-46, Col 4:44 - Col 5:9  and Col 6:43-Col 7:10 see also Col 5:29 - 6:5-42, Fig. 2 and 3); and determining whether the subset of first motion values includes a percentage of the set of first motion values that is less than the lower-bound percentage of motion values (Col 2:5-46, Col 5:29 - 6:5-42 and Fig. 5 see also Col 4:44 - Col 5:9, Col 6:43-Col 7:10 and Fig. 2 and 3).

Regarding claim 36, an interpretation of Oort further discloses wherein adjusting the set point motion value comprises: increasing the set point motion value based on determining that the subset of first motion values includes the percentage of the set of first motion values that is greater than upper-bound percentage of motion values (Col 2:5-46, Col 4:44 - Col 5:9  and Col 6:43-Col 7:10 see also Col 5:29 - 6:5-42, Fig. 2 and 3).

Regarding claim 37, an interpretation of Oort further discloses wherein adjusting the set point motion value comprises: decreasing the set point motion value based on determining that the subset of first motion values includes the percentage of the set of first motion values that is less than the lower-bound percentage of motion values (Col 2:5-46, Col 4:44 - Col 5:9  and Col 6:43-Col 7:10 see also Col 5:29-6:42, Fig. 2 and 3).

Regarding claim 38, an interpretation of Oort further discloses, wherein determining the set of first motion values comprises: selecting the set of first time windows (Col 1:23-44, Col 2:5-46 and Col 6:5-43; Examiner also notes that applicant admits this is generally known see the current applications Pg Pub [0054] stating “Methods for obtaining an activity count over an n-second interval and for adjusting the activity sensor signal threshold used for obtaining the activity count are generally disclosed in commonly-assigned U.S. Pat. No. 5,720,769”. Furthermore Yer also discloses this element), wherein each first time window of the set of first time windows corresponds to a respective first motion value of the set of first motion values (Col 1:23-44, Col 2:5-46 and Col 6:5-43; Examiner notes this is also disclosed by Yer see Col 11-12); and determining an integral value of the motion signal corresponding to each first time window of the first set of time windows (Col 1:23-44, Col 2:5-46 and Col 6:5-43), wherein the integral value represents the first motion value corresponding to the respective first time window (Col 1:23-44, Col 2:5-46 and Col 6:5-43).

Regarding claim 40, an interpretation of Oort further discloses a non-transitory computer-readable medium configured to store instructions that, when executed, cause one or more processors (Col 3:50 – Col 4:7, which in part states “The timing and characteristics of the delivered ventricular and/or atrial pace pulses are controlled by control block 20, which suitably includes a microprocessor in a well-known fashion. The microprocessor interconnects with memory 21.”) to: 
generate a motion signal indicative of a motion of the medical device (abstract, Col 4:8-43, Claim 1 see also Fig. 1, 29; Examiner notes that sensing of motion/activity and the use of that for “activity-responsive cardiac pacing” is well known as evidenced by Yer Col 12:9-18 reciting “The concept of deriving, from a piezoelectric element, activity "counts” representative of the level of a patient's physical activity, is well known and understood in the prior art, as exemplified by the above-noted Anderson 813 and Sivula 388 patents, and will thus not be described herein in additional detail. It is believed that those of ordinary skill in the art will be familiar with utilization of a piezoelectric sensor to perform activity sensing in an activity-responsive cardiac pacing and will be readily able to implement such a capability in a manner suitable for the purposes of practicing the present invention.”); 
determine, based on the motion signal within a set of first time windows, a set of first motion values (Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18), wherein each first motion value of the set of first motion values represents an amount of motion of the medical device during a first time window of the set of first time windows corresponding to the respective first motion value (Col 1:23-43, Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18), and wherein each first motion value of the set of first motion values is based on the motion signal within a respective first time window of the set of first time windows (Col 1:23-43, Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Fig. 2 and 3; This is also generally known in the art as evidenced by Yer Col 12:9-18); 
determine a percentage of the set of first motion values that are greater than a set point motion value (Col 2:5-46, 6:5-42 see also Col 4:44 - Col 5:9, Col 5:29 - 6:4, Col 6:43-Col 7:10, Figs. 4-5) wherein the set point motion value comprises a threshold amount of motion of the medical device during a duration of time, wherein the duration of time corresponds to a duration of each first time window of the set of first time windows (Col 2:5-46, 6:5-42 see also Col 4:44 - Col 5:9, Col 5:29 - 6:4, Col 6:43-Col 7:10, Fig. 4-5); 
determine whether the percentage of the set of first motion values that are greater than the set point motion value is outside of a target range of percentages of motion values (Col 2:5-46, Col 5:29 - 6:5-42 and Fig. 5 see also Col 4:44 - Col 5:9, Col 6:43-Col 7:10 and Fig. 2 and 3), wherein the target range of percentages extends from a lower-bound percentage of motion values to an upper-bound percentage of motion values (Col 2:5-46, Col 5:29 - 6:5-42 and Fig. 5 see also Col 4:44 - Col 5:9, Col 6:43-Col 7:10 and Fig. 2 and 3; the “range” could be interpreted as the percentages and the target being point at which no change is needed);
adjust the set point motion value based on the percentage of the set of motion values being outside of the range of percentages (Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Figs. 2-3, 5 and Col 7:35-64; Adjusting the threshold adjusts what percentage of activity count/“motion values” will fall within the defined portion); 
determine, based on the motion signal within a set of second time windows (Col 1:11-44, Col 2:53-57, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11), one or more second motion values representing the present motion status of the patient, wherein each second motion value of the one or more second motion values is based on the motion signal within a respective second time window of the set of second time windows (Col 1:11-44, Col 2:53-57, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11), and wherein the present motion status corresponds to a motion of the medical device during a period of time after the set of first motion vales (Col 1:11-44, Col 2:53-57, Col 4:44 – Col 5:9, Col 6:5-42 and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11; The majority of the Oort reference is about making adjustments, however once the adjustments are set the system as discussed in the background section the RR pacers use a activity sensor for rate responsive pacing based on then present values.); 
rate responsive pacing and a correlation algorithm for correlating an activity level to a pacing rate (Col 1:11-22 including “Thus, when the patient is active and the body calls for increased blood flow, the rate responsive (RR) pace maker increases pacing rate, resulting in increased cardiac output.”, Col 2:53-57, Col 5:2-6, Col 8:1-5 including “accurate correlation between real patient activity and pacing rate” and claim 1 see also Col 4:8-43 and Col 6:43 - Col 7:11, ; The reference recites rate responsive pacing, an analog signal to determine activity counts during a time period which then determines a pacing rate using the correlation algorithm. The correlation algorithm is being interpreted as the SIR function). 

An interpretation of Oort may not explicitly disclose determine a stimulation rate function based on the adjusted set point motion value, wherein the stimulation rate function comprises a function for selecting a stimulation rate based on a present motion status of the patient; select a stimulation rate based on the present motion status and a stimulation rate function determined based on the set point motion value; and cause the stimulation generation circuitry to deliver a set of stimulation pulses at the selected stimulation rate.
However, in the same field of endeavor (medical devices), Oort and Yer teach determine a stimulation rate function based on the adjusted set point motion value (Oort Col 2:5-46, Col 4:44 - Col 5:9  and Col 5:29 - Col 6:4, see also Figs. 2-3, 5 and Col 7:35-64; Adjusting the threshold adjusts what percentage of activity count/“motion values” will fall within the defined portion; Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18; Thus the portions of Oort recite adjusting periods for adjusting the reading of activity counts to ensure the proper classification of activity counts occurring when the user is at rest versus active. Yer recites a function which determines pacing based on the amount of activity above that point and “periodically” updating the rate response function. Thus combining the two disclosures would render obvious adjusting the function, and “creating” a function/adjusting the function based on the adjustment recited in Oort), wherein the stimulation rate function comprises a function for selecting a stimulation rate based on a present motion status of the patient (Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18); 
determine, based on the motion signal within a set of second time windows, one or more second motion values representing the present motion status of the patient, wherein each motion value of the set of second motion values is based on the motion signal within a respective time window of the set of first second windows, and (Yer Col 11:48 – Col 12:7, Col 12:21-43 and Claim 1 see also Col 4:37-62, Col 12:9-19) and wherein the present motion status corresponds to a motion of the medical device during a period of time after the first set of motion values (Yer Col 11:48–Col 12:7, Col 12:21-43 and Claim 1 see also Col 4:37-62, Col 12:9-19, Col 18:63-67, Col 19:41-45 and Col 25:64-Col 26:18); 
select the stimulation rate based on the present motion status and the stimulation rate function (Yer Col 12:21-43, Col 24:47 - Col 25:17, Claim 1 and Figs. 6-7 see also Col 4:37-62, Col 11:48 – Col 12:19, Col 23:32-37 and Col 25:64-Col 26:18); and 
cause stimulation generation circuitry to deliver a set of stimulation pulses at the selected stimulation rate to a patient (Col 7:54-65, Col 8:11-29, Claims 1 and 14; Examiner notes that delivering rate responsive stimulation is generally known as evidenced by Yer Col 1:19-22 “For state-of-the-art pacemakers, the rate at which stimulation signals are delivered may be variable, and such variation may occur automatically in response to detected changes in a patient's level of physical activity.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oort to include the elements of Yer in order to provide cardiac pacing which is more responsive to the patient (Col 1:63-66 and Col 4:19-30). Furthermore the combination of elements from Oort with those of Yer is merely combining prior art elements according to known methods to yield predictable results, e.g. cardiac pacing which is responsive to a patient’s activity thereby providing more effective cardiac pacing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4485813 to Anderson et al. discloses an activity sensor; US 5052388 to Sivula et al. discloses an activity sensor; US 5065759 discloses activity based rate responsive pacing; US 5158078; US 4940052 see Abstract; US 5040534 see Figs. 2, 4, 12 recites rate response set point and adjusting this; US 5514162 discusses the LR set point and its adjustability. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	30 September 2022